Title: From Benjamin Franklin to Jonathan Shipley, 25 July 1771
From: Franklin, Benjamin
To: Shipley, Jonathan


July 25. 1771
I should have been happy in accompanying your Lordship on that agreable Party, or in being at Twyford instead of this dusty Town; but Business kept me here longer than I expected. I now purpose to set out on Tuesday next, if nothing at present unforeseen does not happen to prevent me. I hope to find the good Family well, which will add greatly to the Pleasure I promise my self in that sweet Retreat. With the greatest Respect, I am, Your Lordship’s most obedient humble Servant
Ld. Bishop of St. Asaph
